Citation Nr: 0303130	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to a compensable rating for Meniere's 
syndrome (formerly characterized as dizzy spells. Tinnitus 
and hearing loss), based on an initial award.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  During the course of the appeal, 
the veteran moved into the jurisdiction of the RO in New 
York, New York, from where this case has been certified.  

The veteran's Meniere's syndrome has formally been evaluated 
on the basis of individual components, i.e., hearing loss in 
the left ear, tinnitus, and vertigo.  For reasons that will 
become apparent, the Board has chosen to evaluate the 
veteran's Meniere's Syndrome, not on the basis of individual 
components, but as a single entity.  Hence, the issues before 
the Board have been so redesignated.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no current medical evidence that the veteran has 
a left knee disorder.  

3.  Hearing impairment with vertigo less than once a month, 
with tinnitus currently manifests the veteran's disorder, 
rated analogous to Meniere's syndrome.  




CONCLUSIONS OF LAW

1.  Left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2002).  

2.  The criteria for a 30 percent rating for Meniere's 
syndrome, effective from the grant of service connection and 
under either the prior or current amended regulations, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.87a, 4.87, Diagnostic Code 6205 (1998 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the correspondence sent to the veteran 
in May 1999 and September 2002, describing what VA would do 
to assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and May 2000 and 
January 2003 Statements of the Case, as well as an October 
2002 Supplemental Statement of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

I.  Service Connection

Essentially, the veteran maintains that he injured his left 
knee while on active military service and that he continues 
to experience left knee discomfort and pain, particularly 
during cold weather.  

The veteran's service medical records show that he was seen 
in July 1991 with complaints of left shin minimal pain and 
feelings of numbness, following the shin being hit by a horse 
shoe tossed by another player.  Examination revealed no 
swelling, and full range of motion of the left leg.  X-rays 
showed that the left shin/knee were within normal limits.  He 
was prescribed Motrin.  In February 1996, he was seen for 
left knee pain radiating into the left foot, following a slip 
on wet tiles.  Examination of the left knee revealed no edema 
or ecchymosis.  The impression was probable muscle tear with 
scarring.  Motrin was prescribed.  Subsequent service medical 
records do not reflect any complaints or symptomatology 
associated with left knee disorder.  

The report of the veteran's post-service March 1999 VA 
examination notes that he related that he had slipped in 
service and hyperextended the left knee.  At the time, it had 
swelled a little, but did not currently swell, feel stiff, 
get red or warm, lock, give way or tire easily.  He had not 
had to take any medication for it.  He noted it became 
painful in cold weather, but no to the point where he had to 
alter his activities or take something for it.  He had not 
had any flare-ups and did not wear a brace or wrap.  His 
carriage, posture and gait were normal.  On examination, the 
left knee showed no acute or chronic swelling or deformity; 
no increased heat or erythema; no tenderness to palpation; no 
instability was noted on Drawer and collateral ligament 
testing; and McMurray testing was negative.  There was no 
evidence of pain on active range of motion of the left knee.  
X-ray of the left knee revealed no abnormality.  

The report of the veteran's September 2002 VA examination 
noted complaints of left knee discomfort in the front over 
the patella and behind the knee following walking about a 
mile.  On examination, the left knee had normal joint line; 
was nontender; no effusion was noted; joint motion was full, 
with extension to 0 degrees and flexion to 130 degrees; and 
straight leg raising was to 90 degrees.  No pain on motion 
was noted.  An x-ray revealed a grossly normal left knee.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The evidence does show that the veteran was seen for left 
shin pain and for injury to his left knee while in service; 
however, following these treatments, nowhere in his 
subsequent medical records is there any indication of any 
left knee complaints or symptomatology associated with the 
left knee.  Those records consistently show that his lower 
extremities were normal.  Post-service, multiple medical 
examinations have consistently found that the left knee was 
normal.  Although he complains of subjective left knee pain, 
nowhere is there medical evidence of any underlying pathology 
to account for those complaints.  Also, there is no medical 
opinion of a nexus, or link, between the veteran's subjective 
complaints of pain and any in-service left knee injury.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has any left knee disability, as none has been 
shown on any post-service medical examination.  

Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has residuals of a left knee injury.  
As such, there is no basis for allowance of service 
connection for a left knee disorder.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  

While the veteran believes that he currently has residuals of 
a left knee injury, the Board would like to emphasize that it 
is the province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the veteran's evidentiary 
assertions regarding the relationship between any subjective 
complaints of left knee pain and an in-service injury are 
found to be inherently incredible when viewed in the context 
of the total record.  While the veteran may be competent to 
offer evidence regarding symptoms, see Savage v. Gober, 10 
Vet. App. 489 (1997), he is not competent to diagnose the 
presence of a current disability or to relate the presence of 
any current physical findings to any particular event or 
period of time; hence, his contentions in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
nexus to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disorder, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

II.  Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where the 
question for consideration is propriety of the initial 
evaluation assigned, as it is in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

At this point, the Board notes that the RO has considered the 
appropriateness of its initial evaluations under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times while the appeal was 
pending.  Likewise, the Board will consider the 
appropriateness of the initial ratings for left ear hearing 
loss, tinnitus, and vertigo under the applicable criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  

A.  Left Ear Hearing Loss

The veteran served over fifteen years on active duty in the 
Air Force.  His military occupational specialty was aircrew 
life support craftsman.  He reports having worked around 
aircraft and wearing ear protection.  

The veteran's service medical records show normal hearing on 
service entry and left ear hearing loss on audiology 
evaluation in February 1997.  Post-service VA audiology 
examination report of March 1999 notes complaints of 
decreased hearing in the left ear.  

The results of the veteran's March 1999 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
AVE.
RIGHT
15
15
10
10
25
15
LEFT
20
20
15
30
40
26.25

A speech discrimination ability of 96 percent was noted in 
the right ear, and a speech discrimination ability of 100 
percent was noted in the left ear.  It was noted that the 
puretone threshold at 500 was not used in arriving at the 
average hearing loss evaluation.  The examination was 
conducted by an audiologist; the scores were obtained by 
using a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The diagnoses were normal 
hearing in speech frequencies, with moderate high frequency 
loss.  

Based on the evidence reflected in the veteran's service 
medical records and the results of the March 1999 VA 
audiology evaluation, there is left ear, but not right ear, 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  In May 1999, the RO granted the veteran entitlement 
to service connection for left hear hearing loss, effective 
from the time of his separation from active duty service, and 
assigned the disability a noncompensable rating.  The veteran 
expressed his dissatisfaction with the noncompensable 
evaluation for his left ear hearing loss.  

The results of the veteran's September 2002 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
AVE.
RIGHT
15X
15
10
15
30
18
LEFT
15
25
15
40
40
30

A speech discrimination ability of 96 percent in the right 
ear and 96 percent in the left ear were recorded.  The 
examination was conducted by an audiologist; the scores were 
obtained by using a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  The examiner 
noted that the hearing in the right ear was within normal 
limits for rating purposes; the left ear exhibited a mild-to-
moderate sensorineural hearing loss at 3000Hz and above.  

Analysis

The veteran has hearing loss for VA evaluation purposes in 
his left ear; however, he is not totally deaf in either ear.  
Service connection has been established only for hearing loss 
in the left ear, currently rated 0 percent disabling.  The 
veteran has expressed his dissatisfaction with the assigned 
disability evaluation, claiming that his left ear hearing 
loss warrants a compensable rating, effective from the 
initial grant of the award of service connection.  

The Board points out that, during the pendency of this 
appeal, regulatory changes amended VA's Schedule for Rating 
Disabilities, see 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating diseases of the ear.  This 
amendment was effective June 10, 1999.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim for a compensable rating for his left ear hearing loss 
under both the old criteria in VA's Schedule for Rating 
Disabilities and the current regulations, applying the more 
favorable result, if any.  

At the time the veteran filed his claim for compensation, 
evaluations of hearing loss ranged from noncompensable to 100 
percent, which were based on organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination tests, together with average hearing threshold 
levels, as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule established eleven auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  See 38 
C.F.R. 4.87, Diagnostic Codes 6100 to 6110 (1998).  

As mentioned above, the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, while the above noted schedular criteria for 
rating hearing loss (i.e. those that establish the eleven 
auditory acuity levels) have not changed and currently are 
located at 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001), the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  

38 C.F.R. § 4.86(a) (2001) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86(b) (2001) provides that, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher Roman numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  

In addition, under the criteria in effect prior to June 10, 
1999, when only one ear is service connected, the nonservice-
connected ear is treated as normal for purposes of evaluating 
the service-connected hearing loss ear.  See Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  Under the criteria in effect 
June 10, 1999, if impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383(3), which 
pertain to total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability.  See 38 C.F.R. 
§ 4.85(f) (2002).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discri
m- 
inatio
n
Puretone Threshold Average









0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Applying the relevant law and regulations in the veteran's 
case, the Board notes that both the veteran's claim for 
compensation and the March 1999 VA audiology examination were 
conducted prior to the amended changes to the regulation, and 
the September 2002 VA audiology examination was conducted 
subsequent to the amended changes, hence, the old version 
will be applied prior to the effective date of the amended 
regulation to all the examination results and both the old 
and revised criteria will be applied to the examination 
results, effective from the date of the amended regulation, 
with the most favorable applied, if any.  

The results of the March 1999 VA audiology examination 
revealed that the average puretone decibel for the service-
connected left ear was 26; speech discrimination was 100 
percent.  By intersecting the column in Table VI for average 
puretone decibel loss with the line for percent of 
discrimination, the resulting Roman numeric designation for 
the left ear is I.  The nonservice-connected right ear is 
viewed as normal; the resulting Roman numeric designation for 
the right ear is I.  

Reference is then required to Table VII (which is identical 
in both the old and the current provisions) for assignment of 
a percentage evaluation and assignment of a diagnostic code.  
With a Roman numeric designation of I for the nonservice-
connected right ear (the better ear as it is treated as 
normal) and I for the service-connected left ear (the poorer 
ear), the point of intersection on Table VII requires a 
noncompensable evaluation under Diagnostic Code 6100.  



Table VII
Percentage evaluation for hearing impairment
Poorer 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The results of the veteran's September 2002 VA audiology 
examination revealed that the average puretone decibel for 
the service-connected left ear was 30; speech discrimination 
was 96 percent.  By intersecting the column in Table VI for 
average puretone decibel loss with the line for percent of 
discrimination, the resulting Roman numeric designation for 
the left ear is I.  Again, the nonservice-connected right ear 
is treated as normal, with the resulting Roman numeric 
designation for the right ear is I.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a Roman numeric designation of I for the nonservice-
connected right ear (the better ear as it is treated as 
normal) and I for the service-connected left ear (the poorer 
ear), the point of intersection on Table VII requires a 
noncompensable evaluation under Diagnostic Code 6100.  

As explained above, the criteria effective June 10, 1999, for 
rating hearing loss also includes analysis under 38 C.F.R. § 
4.86 (2001) which, unlike the former criteria, calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on both the September 2002 
VA audiology examination do not meet the criteria for 
application of Table VIa.  Likewise, the medical evidence 
does not meet the criteria for application of 38 C.F.R. 
§§ 3.383(3), 4.85(f), for rating purposes.  

In view of the foregoing, the Board must conclude that, 
regardless of whether the veteran's left ear hearing loss is 
evaluated under the former or the revised criteria, a 
noncompensable evaluation is warranted.  

B.  Tinnitus

In a May 1999 rating decision, the RO granted the veteran 
entitlement to service connection for tinnitus, based on his 
service medical records and post-service VA audiology 
examination.  A 0 percent rating was assigned, effective from 
the time of his separation from active military service.  The 
veteran has expressed his dissatisfaction with the assigned 
disability evaluation, claiming that his tinnitus warrants a 
compensable rating, effective from the initial grant of the 
award of service connection.  

In service, the veteran complained of ringing in his ears 
during his February 1997 audiology examination.  The report 
of his post-service VA audiology examination of March 1999 
notes that he complained of tinnitus, off and on, as an 
occasional ringing, which he claimed did not affect his daily 
activities.  

The report of the veteran's September 2002 VA audiology 
examination notes his complaining that his hearing was 
affected by working on the flight line during his active 
military service.  The examination report was negative for 
any indication of tinnitus.  

Analysis

The criteria for rating diseases of the ear in effect prior 
to June 10, 1999, notes that, under Diagnostic Code 6260, 
persistent (emphasis added) tinnitus as a symptom of a head 
injury, concussion or acoustic trauma, warrants a 10 percent 
rating, which is the highest rating available under this 
code.  Also, this diagnostic code does not provide for a 
noncompensable rating; however, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  

Under the criteria in effect June 10, 1999, Diagnostic Code 
6260 allows for a 10 percent rating for recurrent (emphasis 
added) tinnitus, which is the highest rating available under 
this code.  Also, this amended code also does not provide for 
a noncompensable rating; however a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

In the veteran's case, the tinnitus is appropriately rated as 
noncompensable under either the previous or current 
applicable regulations.  Although, he had over fifteen years 
active service in the Air Force, with time spent on the 
flight line, acoustic trauma is not inconsistent with the 
veteran's service.  However, and more importantly, his 
tinnitus is neither persistent as symptom of acoustic trauma, 
nor is his tinnitus recurrent, regardless of acoustic trauma.  
His March 1999 VA audiology examination reports occasional 
ringing, off and on, and his September 2002 VA audiology 
examination report was negative for any complaints of 
tinnitus.  Under the circumstances, a noncompensable rating 
for tinnitus is entirely appropriate, since the grant of 
service connection, and fully comports with the applicable 
schedular criteria.  

C.  Vertigo

The veteran's service medical records show that he was seen 
on numerous occasions for complaints of experiencing dizzy 
spells and problems with vertigo.  Neurologic evaluation and 
electroencephalogram results were negative for any pathology.  

The report of the veteran's post-service VA examination of 
March 1999 notes he complained of occasional spells that 
happened when he laid on his right side in bed or when 
reclining while lifting weights.  He reported no nausea, 
vomiting or visual change with the spells, although his 
balance was poor during a spell, otherwise, balance was 
normal.  Vertigo was not accompanied by headaches, pressure 
in the head, or any hearing loss or tinnitus.  On 
examination, the ear canals were partially occluded by 
cerumen, but no other abnormalities.  Neurologic evaluation 
revealed cranial nerves II through XII were intact; 
cerebellar function was normal on finger to nose testing.  
The diagnosis was dizzy spells, secondary to benign 
positional vertigo.  

The report of the veteran's September 2002 VA examination 
notes he related episodes of vertigo, which occurred two or 
three time per year.  On examination, the external ears 
appeared normal; tympanic membranes showed wax; the right 
tympanic membrane was visible and normal; and whispered voice 
was heard well.  He was able to lie flat, without any obvious 
dizziness or nystagmus and, with his head turned to the 
right, as sell as to the left, he was able to sit without 
developing nystagmoid activity or dizziness.  Balance was 
normal and speech clear.  His head was normocephalic; pupils 
were equal and reactive to light; fundi were normal.  The 
examiner offered that positional vertigo was a reasonable 
conclusion.  

Analysis

Based on the medical findings noted in the veteran's service 
medical records and report of his post-service March 1999 VA 
examination, the RO granted the veteran service connection 
for vertigo, effective from the time of his separation from 
active military service.  A noncompensable rating was 
assigned the disability, to which the veteran has expressed 
his dissatisfaction, asserting that the condition is such 
that a compensable rating is warranted, effective from the 
grant of service connection.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, by the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  In the veteran's case, vertigo can be 
rated as analogous to Meniere's syndrome, under Diagnostic 
Code 6205.  See 38 C.F.R. § 4.87.  Effective June 10, 1999, 
under Diagnostic Code 6205, Meniere's syndrome may be 
evaluated either under each of its components, such as 
vertigo (which is then rated as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, or under the 
criteria specifically designated for evaluation of Meniere's 
syndrome, whichever method results in a higher overall 
evaluation, but not in combination for evaluations for 
hearing impairment, tinnitus or vertigo.  

Consistent with the above analyses of hearing loss and 
tinnitus, vertigo rated as a component under peripheral 
vestibular disorder manifested by occasional dizziness, 
warrants a 10 percent rating.  If medical evidence shows 
dizziness and occasional staggering, a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  
Under this criteria, the veteran's vertigo would warrant a 10 
percent rating, based on his own admissions of experiencing 
dizziness two or three times a year.  

Conclusion

As is clear from the above discussions pertaining to the 
veteran's left ear hearing loss, tinnitus and vertigo, his 
service-connected pathology, when rated on the basis of 
individual components, warrants no more than a noncompensable 
evaluation, with the possible exception of vertigo which, 
when rated under peripheral vestibular disorders, might 
warrant a 10 percent rating.  However, pursuant to the 
application of the regulations, both prior to and in effect 
June 10, 1999, the veteran's service-connected disability may 
also be evaluated analogous to the symptomatology appropriate 
for Meniere's syndrome, with the greater benefit awarded the 
veteran.  

In that regard, prior to June 10, 1999, mild Meniere's 
syndrome with aural vertigo and deafness (hearing impairment) 
warrants a 30 percent rating.  Moderate Meniere's syndrome, 
with less frequent attacks than required for a 100 percent 
rating, including cerebellar gait, warrants a 60 percent 
rating. A 100 rating is warranted for severe Meniere's 
syndrome with frequent and typical attacks, vertigo, 
deafness, and cerebellar gait.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1998).  This diagnostic code does not 
provide for a noncompensable rating; however, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

Under the criteria effective June 10, 1999, Diagnostic Code 
6205 provides that Meniere's syndrome (endolymphatic hydrops) 
manifested by hearing impairment with vertigo less than once 
a month, with or without tinnitus, warrants a 30 percent 
rating.  A 60 percent rating is warranted for Meniere's 
syndrome manifested by hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted for Meniere's syndrome manifested by hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  
See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2002).  This 
amended code also does not provide for a noncompensable 
rating; however a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  

Applying the relevant law and regulations to the facts of 
this case, the Board finds that, based on the above 
discussion, the veteran suffers from not only left ear 
hearing loss, but also vertigo, as verified by his own 
account, two or three times a year, as well as tinnitus.  The 
medical evidence does not show frequent attacks of vertigo 
and cerebellar gait, which would warrant a disability rating 
of either 60 or 100 percent under either the prior or current 
schedular criteria.  However, his Meniere's syndrome more 
closely meets the criteria, under both the prior and current 
regulation, for a 30 percent rating under Diagnostic Code 
6205.  

When rating the individual components of the veteran's 
service-connected disability, the disability pathology 
warrants, at most, a 10 percent rating for vertigo, with left 
ear hearing loss and tinnitus each warranting no more than a 
noncompensable rating,  Hence, the Board finds that his 
service-connected pathology is more appropriately rated, by 
analogy, to Meniere's syndrome, see Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence), and fully comports with the 
applicable schedular criteria for an overall 30 percent 
disability rating.  The Board also finds that no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code.  See Butts, 5 Vet. App. at 539.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected pathology, rated analogous to 
Meniere's syndrome, at any stage under consideration.  In 
this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his service-connected pathology or that 
the disability has caused marked interference with employment 
as to render impractical the application of the regular 
schedular standards during any stage under consideration.  
Hence, in the absence of evidence such factors, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




ORDER

Service connection for a left knee disorder is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for 
pathology rated analogous to Meniere's syndrome is granted, 
effective from the grant of service connection.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

